Title: To John Adams from John Quincy Adams, 22 March 1813
From: Adams, John Quincy
To: Adams, John



N. 22.
My Dear Sir
St Petersburg. 22 of March 1813.

Towards the close of the last summer arrived here as a sort of a semi official appendage to the British embassy an old acquaintance of yours Sir Francis D’Ivernois who as you know has been for many years a distinguishd political writer in the French language and in the Interest of the British Government. He came not I believe with but very soon after the Embassador Lord Cathcart Just at the same time a lady of celebrated fame Madame de Stael the daughter of Mr Necker was also here on a transient visit As I had not the honor of being personally known to Madame De Stael and as we had just received information of the American declaration of war against Britain, I had no expectation of having any communication or intercourse either with the Embassador or the lady. And I regretted this the less as my whole soul was at that period absorbed in the distressed situation of my family and in the suffering and Departure of the Angel that was my child. Early one morning I received a note from Madame De Stael requesting me to call on her at her lodgings that same day at noon as she wished to speak to me on a subject respecting America. I went accordingly at the hour appointed and upon entering the Ladys Saloon found there a company of some fifteen or twenty persons not a soul of whom I had ever Seen before. An Elderly Gentleman in the full Uniform of an English General was seated on a sopha and the lady whom I immediately perceived to be Madame De Stael was complimenting him with equal Elegance and fluency upon the glories of his nation his countryman Lord Wellington and his own. The Battle of Salamanca and the Bombardment of Copenhagen were themes upon which much was to be said and upon which she said much When I went in she intermitted her discourse for a moment to receive me and offer me a seat which I immediately took and for about half an hour had the opportunity to admire the brilliancy of her genius as it sparkled incessantly in her conversation. There was something a little too broad and direct in the substance of the panegyrics which she pronounced to allow them the claim of refinement. There was neither disguise nor veil to cover their naked beauties but they were expressed with so much variety and veracity that the hearer had not time to examine the thread of their texture. Lord Cathcart received the compliments pointed at himself with becoming modesty; those to his nation with apparent satisfaction and those to the conqueror of Salamanca with silent acquiescence. The Lady insisted that the British was the most astonishing nation of antient or modern times the only preservers of social order the defenders exclusively of the liberties of mankind to which his lordship added that their Glory, was in being a moral nation a character which he was sure they would always preserve. The glittering sprightliness of the Lady and the stately gravity of the Embassador were as well contrasted as their respective topics of praise and if my mind had been at ease to relish anything in the nature of an exhibition I should have been much amused at hearing a French womans celebration of the generosity of the English towards other nations and a lecture upon national morality from the commander of the expedition to Copenhagen.During this Sentimental duet between the ambassador and the Embassadress. I kept my seat merely an auditor. The rest of the company were equally silent Among them was an English Naval Officer Admiral Bentinck since deceased He was then quite the chevalier d honnneur to Madame de Stael but whether the scene did not strike him precisely as it did me or whether his feelings resulting from it were of a more serious nature than mine the moment it was finishd he drew a very long breath and sighd it out as if relieved from an offensive burden saying only “thank God thats over.”  He and all the next of the company immediately after that retird and left me tete a tete with Madame de Stael The subject respecting America was to tell me that she had a large sum in the American funds and to enquire whether I knew how she could contrive to receive the interest which she had hitherto received from England. I gave her such information as I possessed. She had also some lands in the State of New York of which she wished to know the value. I answered her as well as I could but her lands and her funds did not appear to occupy much of her thoughts. She soon asked me if I was related to that celebrated Mr Adams who wrote the book upon Government. I said I had the happiness of being his son she said she had read it and admired it very much that her Father Mr Necker had always expressd a very high opinion of it She next commenced upon Politics and asked how it was possible that America should have declared war against England. In accounting for this phenomenon I was obliged to recur to a multitude of facts not so strongly stampd with British generosity or British Morality as might be expected from the character which she and the Embassador had just been assigning that nation The orders in council and the pressgang afforded but a sory commentary upon the chivalresque defence of the Liberties of mankind and no very instructive lessons of Morality. She had nothing to say in their defence but she thought that the kinghts errant of the Human race were to be allowed special indulgence and in consideration of their cause were not to be held by the ordinary obligations of war and peace. There was no probability that any arguments of mine could make any impression upon opinions thus toned. She listened however with as much complacency as could be expected to what I said and finally asked me why, I had not been to see her before. I answered that her high reputation was calculated to inspire respect no less than curiosity and that however desirous I had been of becoming personally acquainted with her, I had thought I could not without indiscretion intrude myself upon her Society. The reason appeared to please her she said she was to leave this city the next day at noon. She was going to Stockholm to pass the winter and then to England. She wishd to have another conversation with me before she went and asked me to call on her the next morning I readily accepted the invitation and we discussed politics again two or three hours. I found her better conversant with Retorick than Logick. She had much to say about Social Order Much about Universal Monarchy much about the preservation of Religion in which she gave me to understand she not herself believe and much about the Ambition and Tyrranny of Buonaparte upon which she soon discovered there was no difference of Sentiment between us. But why did not America join in the holy cause against this tyrant first because America had no means of making war against him, she could neither attack him by Sea or Land. 2d. Because it was a fundamental maxim of American policy never to intermeddle with the political affairs of Europe. Thirdly because it was altogether unnecessary. he had enemies enough upon his hands already. What! did not I dread his universal monarchy not in the least. I saw indeed a very favourable mass of force arrayed under him but I saw a mass of force at least as formidable arrayed against him Europe contained about 160 millions of human beings. he was weilding the means of 75 millions and the means of 85 millions were weilding against him. It was an awful spectacle to behold the shock, but I did not beleive nor ever had beleived that he would ever be able to subjugate even the continent of Europe. If there had ever been any real danger of such an event, it was passed. She herself saw that there was every prospect of his being very shortly driven out of Spain And I was equally convinced he would be driven out of Russia. It was the very day of the battle of Borodino: J’en accepte l’augure: She said Everything that you say of him is very just but I have particular reason for resentment against him I have been persecuted by him in the most shameful manner. I was neither suffered to live any where nor to go where I would have gone &c all, for no other reason but because I would not Eulogize him in my writings As to our war with England. I told her that I deeply lamented it and yet cherishd the hope that it would not last long. That England had forced it upon us by measures as outrageous upon the rights of an independent nation as Tyrannical as oppressive as any that could be charged upon Buonaparte. Her pretences were retaliation and necessity Retaliation upon America for the wrongs of France, and necessity for man Stealing We asked of England nothing but our indisputable rights, but we allowed no special prerogatives to political Quixotism. We did not consider Britain at all as the defender of the liberties of mankind but as another Tyrant pretending to exclusive dominion upon the ocean of pretension full as detestable, and I trusted in God full as chimerical as the pretension of Universal Monarchy upon the Land. Madame de Stael was of her own opinion still but on the point of impressment she owned that my observations were reasonable. I have not yet found an European of any nation except the English who on having this question in its true state brought to a precise point had a syllable to say for the English side. In conclusion I told her that the pretended retaliation of England had compelled us to resort to real Retaliation upon them, and that as long as they felt a necessity to fight for the practice of Stealing men from American merchant vessells on the high seas we should feel the Necessity of fighting against it. I could only hope that God would prosper the righteous cause. Madame de Stael in my leaving her charged me if ever I should be again in any place where she should be at the same time not to neglect paying her a visit which I very willingly promisd She left St Petersburg the same day. I should ask Sir Francis D’Ivernois pardon. I began this letter with him but who can one help deserting for Madame de Stael. I will return to Sir Francis by the next opportunity having now only room to say that I am dutifully and affectionately yours
